Citation Nr: 0111884	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-07 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement, by the Department of 
Veterans Affairs (VA), for the cost of unauthorized medical 
services incurred in connection with treatment at a private 
hospital emergency room in December 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from active military duty in April 1996, 
with more than 24 years of service.  

This appeal arises out of a April 1998 decision rendered at 
the Bay Pines, VA Medical Center to deny the veteran payment 
or reimbursement of medical expenses incurred by the veteran 
in connection with his treatment at a private hospital 
emergency room in December 1997.  The veteran expressed his 
disagreement with that decision in May 1998, and after a 
statement of the case was issued, the appeal was perfected in 
July 1998.  A hearing at which the veteran and his spouse 
testified was conducted at the agency of original 
jurisdiction in September 1998.  Thereafter, a hearing was 
conducted by the undersigned by means of tele-video 
conference techniques in November 2000.  Transcripts of both 
hearings were eventually associated with the claims file and 
the matter was referred to the undersigned for her decision. 


FINDINGS OF FACT

1.  The veteran was treated at the emergency room of Morton 
Plant Mease Countryside Hospital on December 2, 1997, for 
acute severe back pain secondary to herniated disc and 
sciatica secondary to herniated disc.  

2. A VA physician has determined that the treatment the 
veteran received on December 2, 1997 at the Morton Plant 
Mease Countryside Hospital was for a non-emergent complaint, 
and that VA medical facilities were available for the 
treatment of that condition.  

3.  Payment or reimbursement of the costs of medical services 
rendered by the Morton Plant Mease Countryside Hospital on 
December 2, 1997, was not authorized by the VA.

CONCLUSION OF LAW

The criteria for the payment or reimbursement for the cost of 
unauthorized medical services provided to the veteran on 
December 2, 1997, at the Morton Plant Mease Countryside 
Hospital have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728 
(West 1991); 38 C.F.R. §§ 17.52, 17.54, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that at the time 
in question, the veteran was service connected for recurrent 
lumbosacral strain with degenerative disc disease L4-L5 with 
sciatic radiculopathy right lower extremity, evaluated as 60 
percent disabling; chronic dyspepsia with intermittent 
gastroesophageal reflux, evaluated as 10 percent disabling; 
and for pes planus, non-specific dermatitis and a right knee 
disability, each of which were evaluated as non-compensably 
disabling.  

The record also shows that on December 2, 1997, at 
approximately 6:00 P.M., with an arrival mode described as 
ambulatory, the veteran presented himself to the Morton Plant 
Mease Countryside Hospital emergency room in Clearwater, 
Florida, with complaints of severe back pain that radiated to 
the right leg, with numbness.  Further, the veteran reported 
that while proceeding to the hospital he developed chest 
discomfort that he described as palpitations.  Initially, it 
appears that some consideration was first given to the 
veteran's chest complaints, as a chest X-ray and an 
electrocardiogram (ECG) was performed.  Since the X-ray was 
interpreted as negative, however, and the ECG was normal, it 
does not appear that further follow-up in this regard was 
made.  

With respect to the veteran's primary complaints of back 
pain, the record reflects that when the veteran was examined 
(approximately 1 hour and 40 minutes after his arrival, but 
before the administration of any medication, which began at 
8:00 P.M.), he was described as in mild to moderate distress 
secondary to back pain; as alert, and appropriate; and 
oriented times three.  The veteran's back was described as 
mildly tender in the L4-L5 area, and tender in the sciatic 
notch on the right side.  Strength was described as slightly 
diminished in the right foot and the right great toe, and 
there was decreased sensation to light touch in the lateral 
aspect of the right leg.  Plantar flexion and dorsiflexion of 
the right foot were also described as slightly diminished.  
The veteran's treatment itself consisted of intravenous and 
intramuscular injections of medications, and he was 
eventually discharged at 11:30 P.M., with additional 
medications.  Further, it was strongly recommended that he 
see his primary physician the following day with a subsequent 
evaluation by either a neurosurgeon or orthopedic doctor for 
definitive treatment of his discogenic back pain and 
sciatica.  He was advised, however, to immediately return to 
the emergency room for any increased weakness in his foot, 
especially associated with bowel or bladder dysfunction.  

Not long after the veteran's treatment, he apparently 
requested that VA make payment for the expenses he incurred 
in connection with that treatment.  In April 1998, however, 
it was determined by a VA physician reviewing the matter, 
that at the time of the treatment in question, there were 
appropriate VA facilities available, and that the treatment 
the veteran received was for a non-emergent condition.  
Accordingly, his request for payment of the expenses he 
incurred was denied.  

In support of his claim for reimbursement of the medical 
expenses incurred in this case, the veteran and his spouse 
have testified that on the afternoon of the day of the 
treatment in question, a telephone call was placed to the 
veteran's primary VA physician concerning the increased pain 
the veteran was experiencing.  Evidently, that physician was 
not available, and the call was transferred to the emergency 
room, where he and his spouse testified that they spoke to an 
emergency room nurse, as well as an admissions officer.  The 
veteran and his spouse testified to the effect that they were 
then directed to the nearest emergency room, which was the 
Morton Plant Mease Hospital.  They apparently understood this 
to mean that the veteran had been given authorization to 
obtain treatment at this private hospital, which would 
obligate VA to pay for the medical expenses incurred by this 
treatment.  

In this regard, the record contains a VA Form 119 (Report of 
Contact) on which typewritten notes were apparently made by a 
VA employee on December 3, 1997.  This appears to confirm 
that the veteran called the Bay Pines VA Medical Center on 
the day of his treatment at the Morton Mease Plant Hospital, 
and that he was "advised by [e]mergency [r]oom nurse to go 
to nearest hosp[ital]."  

Under applicable criteria, the Board observes that there are 
essentially two methods by which the veteran can prevail in 
this claim.  The first is if the evidence establishes that 
the veteran had prior authorization to receive the treatment 
in question.  The second method assumes authorization had not 
been provided, but if the veteran satisfies other particular 
criteria, reimbursement for payment of the medical expenses 
he incurred may be granted.  

With respect to the first theory of entitlement, the Board 
must make a factual determination as to whether the VA gave 
prior authorization for the non-VA medical care at issue.  In 
this regard, it is observed that in connection with its 
statutory obligation to provide medical services to veterans, 
VA may contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.  Pursuant to 38 U.S.C.A. § 1703(a), when VA 
facilities "are not capable of furnishing the care or 
services required, the Secretary, as authorized in 38 
U.S.C.A. § 1710, may contract" with non-VA facilities in 
order to furnish certain care including : [h]ospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a [VA] facility . . . 
until such time following the furnishing of care in the non-
[VA] facility as the veteran can be safely transferred to a 
[VA] facility.  38 U.S.C. § 1703(a)(3); 38 C.F.R. § 17.52.  
The admission of a veteran to a non-VA hospital at the 
expense of VA, however, must be authorized in advance.  38 
C.F.R. § 17.54.  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997).  Furthermore, in the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to the 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54.  

Here, the evidence does not show, nor has it been contended 
that on, or prior to, December 2, 1997, VA had a contractual 
arrangement with the Morton Plant Mease Hospital to provide 
care for this veteran.  As indicated above, however, the 
veteran did communicate with the VA Medical Center on 
December 2, 1997, and he testified that he communicated with 
them the following day regarding his treatment.  These 
communications may be construed as an application for 
authorization for treatment pursuant to 38 C.F.R. § 17.54, 
which if granted, would be deemed a prior authorization of 
this treatment under § 17.54, so as to permit the payment of 
the expenses in question.  As also indicated above, however, 
if this were construed as an application to pre-authorize the 
treatment in question, this application was denied when the 
VA physician reviewing this matter concluded that the 
condition for which treatment was given was non-emergent, and 
VA facilities were available.  As such, it may be concluded 
that there was no formal prior authorization for the veteran 
to receive treatment at the Morton Plant Mease Hospital on 
December 2, 1997.  

With respect to the information received from the emergency 
room nurse, and/or admissions officer, apparently directing 
the veteran to the Morton Mease Plant Hospital, the Board is 
not persuaded that the actions of these individuals may be 
considered to constitute advanced authorization of private 
care at VA expense.  It is to state the obvious that not 
every employee of every organization has the authority to 
bind that organization to financial commitments.  Indeed, 
according to an opinion by the VA General Counsel, the 
authorization of private care at VA expense rests with VA 
Medical Center Directors.  See O.G.C. Concl. Op. 1-95.  
Although the Board is not bound by the conclusion of this 
particular opinion, it is observed that in a similar context, 
it has been held that even the advice of a VA doctor to go to 
a non-VA hospital is not the specific type of authorization 
contemplated by the regulations.  See Smith (Thomas) v. 
Derwinski, 2 Vet.App. 378 (1992).  Moreover, it has also been 
held that because payment of government benefits must be 
authorized by statute, VA benefits may not be paid, nor may a 
denial of a claim be barred, due to erroneous advice provided 
by a VA employee.  Shields v. Brown, 8 Vet.App. 346, 
351(1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  
Thus, a VA employee cannot bind the VA to provide benefits 
which are not authorized by statute, and since the evidence 
does not support the conclusion that an emergency room nurse 
or an admissions officer has the proper authority to grant 
authorization for the payment of the private medical 
expenses, any communications they may have had with the 
veteran on this subject are not controlling.  

Accordingly, in the absence of satisfactory evidence that the 
veteran received proper, prior authorization for the private 
medical treatment he received on December 2, 1997 pursuant to 
38 C.F.R. § 17.54, payment for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703 is 
not warranted.  

The second method by which the veteran could recover the cost 
of the medical expenses incurred in this case falls under 
38 U.S.C.A. § 1728; and 38 C.F.R. § 17.120.  Pursuant to 
these provisions, payment of unauthorized medical expenses 
incurred at a private hospital, may be made if the following 
are shown:  

	(a) The treatment rendered was either:

	(1) for an adjudicated service-connected disability, or

	(2) for a non-service-connected disability associated 
with and held to 	be aggravating an adjudicated service-
connected disability, or

	(3) for any disability of a veteran who has a total 
disability, permanent 	in nature, resulting from a service-
connected disability; and

	(b) That a medical emergency existed of such nature that 
delay would have 	been hazardous to life or health; and

	(c) That no VA or other Federal facilities were feasibly 
available and an 	attempt to use them beforehand or obtain 
prior VA authorization for the 	services required would 
not have been reasonable, sound, wise, or 	practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Clearly, the treatment the veteran received on December 2, 
1997 was primarily for a service connected back disability.  
At the same time, however, the only medical evidence directly 
addressing the question as to whether this treatment was for 
a medical emergency reflects that it was not such an 
emergency.  This was the specific conclusion made by the VA 
physician reviewing the veteran's application for benefits, 
and is consistent with the medical records generated during 
the December 1997 treatment.  As stated above, those records 
show that while the veteran complained of acute, severe back 
pain, he was described as ambulatory at the time of his 
arrival, and in only mild to moderate distress when he was 
apparently examined by the private hospital emergency room 
physician.  Likewise, his back was described as only mildly 
tender at that time, and he was discharged later that 
evening.  

Since the regulations explicitly require a medical 
determination regarding the nature of the emergency for which 
the treatment at issue was provided, the veteran is not 
competent to offer a probative opinion in that regard because 
he is not shown to possess any medical expertise.  See Moray 
v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Thus, 
despite the undersigned's sympathy with the discomfort the 
veteran experienced at the time, which it is acknowledged was 
characterized as severe in the treatment records, the VA 
physician who reviewed the claim found that the circumstances 
were non-emergent.  There is no competent, controverting 
evidence.  Consequently, inasmuch as the only competent 
opinion of record concludes that a medical emergency was not 
present, the Board need not reach a determination regarding 
whether VA facilities were feasibly available.  [In this 
regard, however, if the veteran's argument is that he would 
have gone to a VA facility if he had known VA would not pay 
the costs of his private hospital treatment, it would be 
difficult to establish that VA facilities were not feasibly 
available.  Similarly, it would be difficult to argue that a 
medical emergency was present which precluded his going to 
the VA hospital, if his argument is that he would have acted 
differently had he known VA would not pay for treatment.]

In any event, since it is the Board's conclusion that prior 
authorization for the treatment the veteran received on 
December 2, 1997 was not given, and the evidence fails to 
establish that the treatment the veteran received on that 
date was for a medical emergency, payment or reimbursement 
for the cost of unauthorized medical services provided to the 
veteran on that date at the Morton Mease Plant Hospital must 
be denied.  

In reaching this decision, the Board is mindful of the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
regarding the duty to assist claimants, and the duty to 
provide notice of what evidence would be needed to 
substantiate the claim.  In this regard, however, the only 
relevant documentary evidence has already been associated 
with the claims file, and it has not been argued that any 
evidence not of record should be obtained in connection with 
this appeal.  Moreover, the veteran was advised in the May 
1998 statement of the case, and January 1999 supplemental 
statement of the case as to what was necessary to establish 
entitlement to the benefit he seeks.  Under these 
circumstances, the Board finds that the requirements of the 
Veterans Claims Assistance Act of 2000 have been satisfied, 
and that a remand of this matter to the agency of original 
jurisdiction for their consideration of the implications of 
that new law to this case is not warranted.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to VA reimbursement or payment of medical 
expenses incurred in connection with treatment at a private 
hospital emergency room in December 1997 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

